People v Montanez (2020 NY Slip Op 01123)





People v Montanez


2020 NY Slip Op 01123


Decided on February 18, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 18, 2020

Acosta, P.J., Kapnick, Moulton, González, JJ.


11047 4048/13

[*1] The People of the State of New York, Respondent,
vElsie Montanez, Defendant-Appellant.


Janet Sabel, New York (Lorca Morello of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ellen Stanfield Friedman of counsel), for respondent.

Judgment, Supreme Court, New York County (Neil E. Ross, J.), rendered August 4, 2015, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the fifth
degree and criminal possession of a controlled substance in the
fifth and seventh degrees, and sentencing her to a conditional discharge for a period of one year, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]). There is no basis for disturbing the jury's credibility determinations, including its rejection of defendant's explanation for her possession of prerecorded buy money and a package of drugs that matched the package that another person sold to an undercover officer, immediately after the other person interacted with defendant. The evidence supports the conclusion that defendant was a participant in the drug transaction, whose role was to hold the drugs to be sold and the money received (see generally People v Bello, 92 NY2d 523 [1998]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 18, 2020
CLERK